Van Brunt, P. J.
While concurring with Mr. Justice Barrett in the conclusion at which he has arrived-in this case, I do not concur in the assumption that the decree of divorce obtaineCby the defendant in Minnesota could not, under any circumstances, be admitted in evidence as a bar to this action. The defendant was a Iona fide resident of Minnesota, and as such he filed his bill for a divorce. It is true that the plaintiff was not served with process within the state of Minnesota, but was served outside of the state, and upon such service a decree was rendered. It is also true that under the cases of People v. Baker, 76 N. Y. 78; O'Dea v. O'Dea, 101 N. Y. 23, 4 N. E. Rep. 110; and Cross v. Cross, 108 N. Y. 628, 15 N. E. Rep. 333,—such decree was inoperative and void; it having been granted for a cause not recognized by the laws of this state, the defendant in such action being a resident of this state. But this rule, I think, has been entirely overthrown by the decision of the supremecourt of the United States in the case of Maynard v. Hill, 125 U. S. 190, 8 Sup. Ct. Rep. 723. In that case it appeared that, in 1828, David S. Maynard and Lydia A. Maynard intermarried in the state of Vermont, and lived there together as husband and wife until 1850, when they removed to Ohio. In 1850 the husband left his family in Ohio, and started overland for California, under a promise to his wife that he would either return or send for her within two years, and that in the mean time he would send her the means of support. He left her without such means, and *648never afterwards contributed to her support or that of her children. On the 16th of September, 1851, he took up his residence in the territory of Oregon, and continued ever afterwards to reside there, and on the 22d of December, 1852, there was passed by the legislative assembly of Oregon the following act: “An act to provide for the dissolution of the bonds of matrimony heretofore existing between D. S. Maynard and Lydia A. Maynard, his wife. Section 1. Be it enacted by the legislative assembly of the territory of Oregon that the bonds of matrimony heretofore existing between David S. Maynard and Lydia A. Maynard be, and the same hereby are, dissolved.” And the question presented to the court was whetherthat act, dissolving the marriage between David S. Maynard and Lydia A. Maynard, the latter not having been a resident of Oregon at the time of the passage of the act, was valid in Ohio, where her husband had left her. The court, after discussing the question, and answering it in the affirmative, and holding that the power over divorces remains in the legislature, in the absence of constitutional prohibition, say: “We are justified in holding—more, we are compelled to hold—that the granting of divorces was a rightful subject of legislation, according to the prevailing judicial opinion of the country and the understanding of the profession at the time the organic act of Oregon was passed by congress, when either of the parties divorced was at the time a resident within the territorial jurisdiction of the legislature. If within the competency of the legislative assembly of the territory, we cannot inquire into its motives in passing the act granting the divorce; its will was a sufficient reason for its action. One of the parties (the husband) was a resident within the territory, and as he acted soon afterwards, upon the dissolution, and married again, we may conclude that the act was passed upon his petition. If the assembly possessed the power to grant a divorce in any case, its jurisdiction to legislate his status, he being a resident of the territory, is undoubted, unless the marriage contract was a contract within the prohibition of the federal constitution against its impairment by legislation, or within the ordinance of 1787, the privileges of which were secured to the inhabitants of Oregon by their organic act.” Both of these questions the court answered in the negative, and held that this legislative divorce obtained in Oregon, without assigning any cause, one of the parties being a resident, dissolved the marriage in question.
This case establishes the proposition, therefore, that if in the case at bar it had been established that by an act of the legislature of Minnesota the marriage between the plaintiff and the defendant had been dissolved, the defendant being a resident of that state, such action upon the part of the legislature would have been a bar to the present action, unless it was shown that there was some prohibition restraining the act of the legislature. How, if the legislature can itself dissolve a marriage without assigning any cause, where ■either of the parties is resident within its limits, is it not equally true that they may establish a system by which these contracts are to be dissolved for certain causes, and determine how and to whose satisfaction the existence of these causes are to be established? And this is all they do in forming a system by which judicial divorces are to be granted. The legislature clothes the judiciary with power, which it has the right to do, designates certain circumstances under which that power shall be exercised, and has thrown upon the judiciary the duty of- entertaining such applications, under the restrictions which the legislature has imposed. It is a delegation of authority from the legislature to the judiciary, authorizing,the judiciary to perform an act which in the absence of constitutional prohibition the legislature itself would have the right to do. The constitution of the United States (section 1, art. 4) provides that full faith shall be given in each state to the public acts, records, and judicial proceedings of every other state. The interpretation of the United States supreme court as to the powers of the legislature, under such circumstances, is necessarily authoritative. It may be stated as a necessary *649result of the foregoing reasoning that it was error to exclude the decree in the case at bar. But the difficulty with the defendant’s case in that respect is that he lias not proved the law of Minnesota. He seems to have offered the decree in a perfunctory manner, knowing that the decision of the court of last resort in this state had held such a decree to be void, and therefore he thought it was not for much use, and does not seem to have taken any pains to make it relevant. But if he had proven the laws of Minnesota, and shown that this decree was entered in accordance with those laws, I cannot see how, under the decision which has been quoted, it could have been excluded, and why it would not have been a bar to the present action. But, there being no evidence of the laws of Minnesota, the court cannot take judicial cognizance of those laws. Whether this decree was entered in pursuance of any such law we know not, and we cannot assume anything upon that point. I therefore concur in the result arrived at by Mr. Justice Barrett.